Citation Nr: 1112333	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Type II, Diabetes Mellitus, including as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 through November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, it appears that there are additional private and VA records that need to be obtained in order to satisfy the VA's duty to assist in this case.

The Veteran is seeking to establish service connection for diabetes mellitus, which he claims is due to his in-service exposure to herbicides during his Vietnam tour.  Generally, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

A Veteran, such as this Veteran, who served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(f).  In the case of diabetes mellitus, if the Veteran was exposed to certain herbicides, type 2 diabetes will be presumed to have been incurred in service if manifest to a compensable degree (at least 10 percent) at any time after service, even if there is no record of such disease during service.  
38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran's service in Vietnam during the Vietnam Era is established, and therefore his exposure to Agent Orange is also established.  The question at hand is whether there is a diagnosis of diabetes mellitus.  The claims folder was reviewed in full, and over the last several years prediabetes is noted, as well has several notations of a history of diabetes, but no clinical evidence showing the basis for or a confirmation of a diabetes diagnosis.  See VA treatment notes dated in September 2006, April 2007, November 2007, and July 2008.  Two VA examiners were unable to confirm, through clinical laboratory findings, that the Veteran has diabetes.  See June 2007 and October 2009 VA examination reports.  The Board observes that in August 2007, a Nurse Practitioner from the Veteran's private treating physician submitted a statement indicating that the Veteran "was diagnosed with diabetes on May 15, 2006."  There were, however, no records submitted with the statement to support the diagnosis.  Under 38 C.F.R. § 3.159(c)(1) (2010), VA has a duty to assist the Veteran in obtaining relevant private treatment records such as these.  This matter must be remanded in order for VA to meet this duty.

Also, at the July 2010 BVA hearing, the Veteran provided sworn testimony indicating that he was formally diagnosed with diabetes three weeks to one month prior to the hearing, and that he was prescribed Metformin twice a day for treatment.  See Hearing Transcript at page 4.  He indicated that this diagnosis came from the VA facility in Greenville.  See Hearing Transcript at page 5.  VA has a duty to assist the Veteran in obtaining evidence relevant to his claims, which is in the control of a Federal department or agency, including relevant records from VA treatment facilities.  38 C.F.R. § 3.159(c)(2).  At this time, the claims folder contains VA treatment records through May 2010, so the diagnosis referred to by the Veteran at the hearing is not yet part of the record.  A remand is required so that the updated VA records can be obtained.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, the RO/AMC should obtain and associate with the claims file private treatment records pertaining to the Veteran from The Greenville Clinic, 1502 South Colorado St., Greenville MS 3870, to include records referred to in the August 2007 letter from that clinic that indicates that the Veteran had been diagnosed with diabetes on May 15, 2006.  

2.  The RO/AMC should obtain and associate with the claims file VA treatment records pertaining to the Veteran dated after May 27, 2010.   

3.  After the development requested in the first two paragraphs has been completed, the RO/AMC should review the evidence of record and determine whether there is sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine whether the Veteran has diabetes.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


